Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (WO 2009/081089 A1).
Regarding claim 9, Sinha (Figure 1) teaches an antenna comprising 100 comprising a chunk of piezoelectric material 1; a first electrode 2 disposed on a first surface of the chunk; and a second electrode 3 disposed on a second surface of the chunk of piezoelectric material that is across the chunk of piezoelectric material from the first electrode, wherein the first electrode and the second electrode are to receive a time-varying voltage (col 4 lines 3-8) to excite a mechanical vibration (page 3 lines 20-27) in the chunk of piezoelectric material, and wherein the chunk of piezoelectric material is to radiate electromagnetic energy at a particular frequency responsive to the mechanical vibration.
Regarding claim 10, as applied to claim 9, Sinha (Figure 1) teaches that the chunk of piezoelectric material is one of a disc, a cube, a rectangular box, a sphere, a cylinder, or a half cylinder.
Regarding claim 11, as applied to claim 9, Sinha (Figure 1) teaches that the first electrode 2 is attached along an outer perimeter of the first surface of the chunk of piezoelectric material and the second electrode 3 is attached along an outer perimeter of the second surface of the chunk of piezoelectric material.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha.
Regarding claim 1, Sinha (Figure 1) teaches an antenna comprising a chunk of piezoelectric material 1; a first electrode 2 disposed on a first surface of the piezoelectric material; and a second electrode 3 disposed on a second surface of the piezoelectric material that is opposite to the first surface, wherein the first electrode and the second electrode are to receive a time-varying voltage (page 4 lines 3-8) to excite a mechanical vibration (page 3 lines 20-27) in the piezoelectric material, and wherein the piezoelectric material is to radiate electromagnetic energy at a particular frequency responsive to the mechanical vibration.
Sinha does not explicitly mention that the piezoelectric material is a piezoelectric disc.  Sinha (Figure 9a, page 15 line 15) teaches that the piezoelectric material is configured as a piezoelectric disc.
It would have been an obvious matter of design choice to configure the piezoelectric material as a disc, a cube, a rectangular box, a sphere, or a cylinder to satisfy a particular application.
Regarding claim 2, as applied to claim 1, Sinha (page 4 lines 3-14) teaches that the particular frequency is between 20 kilohertz (kHz) and 40 kHz derived from acoustic resonance of the piezoelectric disc.
Regarding claim 3, as applied to claim 2, Sinha teaches the claimed invention except explicitly mention that a diameter of the piezoelectric disc is between 13.4 centimeter (cm) and 6.7 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the diameter of the piezoelectric disc to be between 13.4 cm and 6.7 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, as applied to claim 1, Sinha teaches the claimed invention except explicitly mention that a thickness of the piezoelectric disc is between 0.5 cm and 1.5 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the thickness of the piezoelectric disc to be between 0.5 cm and 1.5 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, as applied to claim 1, Sinha (Figure 1) teaches that the first electrode 2 is attached along a circumference of the first surface of the piezoelectric disc and the second electrode 3 is attached along a circumference of the second surface of the piezoelectric disc.
Regarding claim 6, as applied to claim 1, Sinha teaches that claimed invention except explicitly mention that the first electrode and the second electrode are between 0.25 cm and 0.75 cm wide, and between 10 microns (µm) and 30 µm thick.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the width of the first electrode and the second electrode to be between 0.25 cm and 0.75 cm, and the thickness to be between 10 microns (µm) and 30 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, as applied to claim 1, Sinha (page 11 lines 14-16) teaches that the piezoelectric disc is one of a lead zirconate titanate (PZT) disc or a magnesium niobate, lead titanate (PMN-PT) disc.
Regarding claim 8, as applied to claim 1, Sinha teaches the claimed invention except explicitly mention that the piezoelectric disc is one of resting on or encased within a foam piece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the piezoelectric disc on or encased within a foam piece such that the piezoelectric would be mechanically free to resonate at a desired frequency.
Regarding claim 12, as applied to claim 9, Sinha teaches the claimed invention except explicitly mention that the piezoelectric material has a relative permittivity greater than one thousand.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select piezoelectric material to have a relative permittivity greater than one thousand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, as applied to claim 12, Sinha (page 11 lines 14-16) teaches that the piezoelectric material is one of lead zirconate titanate (PZT) or magnesium niobate, lead titanate (PMN-PT).
Regarding claim 14, Sinha (Figure 1) teaches an apparatus comprising a piezoelectric material 1; a first electrode 2 attached along a circumference of a first surface of the piezoelectric material; a second electrode 3 attached along a circumference of a second surface of the piezoelectric material that is opposite to the first surface; and a radio (page 21 lines 20-22) coupled to the first electrode and the second electrode, the radio to impart a time-varying voltage signal (page 4 lines 3-8) to excite a mechanical vibration (page 3 lines 20-27) in the piezoelectric material that causes the piezoelectric material to radiate an electromagnetic signal at a particular carrier frequency.
Sinha does not explicitly mention that the piezoelectric material is a piezoelectric disc.  Sinha (Figure 9a, page 15 line 15) teaches that the piezoelectric material is configured as a piezoelectric disc.
It would have been an obvious matter of design choice to configure the piezoelectric material as a disc, a cube, a rectangular box, a sphere, or a cylinder to satisfy a particular application.
Regarding claim 15, as applied to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to equip the radio with a modulator to modulate a bit stream of data onto the electromagnetic signal, and an amplifier coupled between the radio and the first and second electrodes, the amplifier to amplify a modulated time-varying voltage signal received from the radio.
Regarding claim 16, as applied to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the modulator to employ continuous phase binary frequency-shift keying to modulate the bit stream of data onto the electromagnetic signal.
Regarding claim 17, as applied to claim 14, Sinha (page 4 lines 3-14) teaches that the particular carrier frequency is between 20 kilohertz (kHz) and 40 kHz derived from acoustic resonance of the piezoelectric disc.
Sinha does not explicitly mention that a diameter of the piezoelectric disc is between 13.4 cm and 6.7 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the diameter of the piezoelectric disc to be between 13.4 cm and 6.7 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, as applied to claim 14, Sinha teaches the claimed invention except explicitly mention that the piezoelectric material has a relative permittivity greater than one thousand.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select piezoelectric material to have a relative permittivity greater than one thousand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, as applied to claim 14, Sinha teaches the claimed invention except explicitly mention that a thickness of the piezoelectric disc is between 0.5 cm and 1.5 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the thickness of the piezoelectric disc to be between 0.5 cm and 1.5 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, as applied to claim 14, Sinha teaches that claimed invention except explicitly mention that the first electrode and the second electrode are between 0.25 cm and 0.75 cm wide, and between 10 microns (µm) and 30 µm thick.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the width of the first electrode and the second electrode to be between 0.25 cm and 0.75 cm, and the thickness to be between 10 microns (µm) and 30 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, as applied to claim 14, Sinha teaches the claimed invention except explicitly mention that the piezoelectric disc is one of resting on or encased within a foam piece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the piezoelectric disc on or encased within a foam piece such that the piezoelectric would be mechanically free to resonate at a desired frequency.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sinha (GB 2 455 749 A) discloses an antenna using piezoelectric material.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845